Order, Supreme Court, New York County, entered on April 3, 1973, unanimously affirmed, without costs and without disbursements. In affirming we hold only that Special Term did not abuse its discretion in allowing the amendment, following the liberal amendment policy enunciated under CPLR 3025 (subd. [b]). Appellants’ claims of untimeliness and prejudice can be remedied by additional pretrial proceedings. We have not reached the merits of the proposed amended complaint and our ruling is without prejudice to any motions addressed thereto. Concur — Markewich, J. P., Nunez, Kupferman, Lane and Tilzer, JJ.